Plaintiff in error, Robert Hildreth, was convicted at the July, 1913, term of the county court of McCurtain county on a charge of selling intoxicating liquors, and his punishment fixed at a fine of fifty dollars, and imprisonment in the county jail for a period of thirty days. The judgment was rendered against the plaintiff in error *Page 667 
on the 7th day of July, 1913. The appeal was lodged in this court on the 28th day of January, 1914. The Attorney General has filed a motion to dismiss the appeal on the ground that the same was not filed within the time provided by law, more than six months having elapsed from the day of judgment before the appeal was lodged in this court. The motion is sustained and the appeal accordingly dismissed. Mandate is ordered forthwith.